Exhibit 10.39

Non-Employee Director Remuneration

and

Expense Reimbursement Summary

 

1. Cash Compensation

 

  a) Annual Retainers

 

  •  

A non-employee Chairperson of the Board of Directors will receive an annual
Board retainer of $125,000 paid quarterly in advance on
May 1, August 1, November 1, and February 1.

 

  •  

Each non-employee member of the Board of Directors other than the non-employee
Chairperson will receive an annual Board retainer of $50,000 paid quarterly in
advance on May 1, August 1, November 1, and February 1.

 

  •  

The non-employee director who serves as Chairperson of the Audit Committee will
receive, in addition to his or her Board retainer, an annual Committee retainer
of $20,000 paid quarterly in advance on May 1, August 1, November 1, and
February 1.

 

  •  

Each non-employee director who serves as Chairperson of a Board Committee other
than the Audit Committee will receive, in addition to his or her Board retainer,
an annual Committee retainer of $10,000 paid quarterly in advance on
May 1, August 1, November 1, and February 1.

 

  •  

Retainers are paid through the end of the quarter in which service as a Director
terminates.

 

  •  

Pursuant to a deferral program effective for calendar years prior to 2010 (the
“Prior Deferral Program”), non-employee directors were permitted to convert all
or any portion of their annual Board retainers (but not their Committee
retainers) to Common Stock Equivalents (the “Retainer CSEs”).

 

  •  

Retainer CSEs are purchased on each date an installment of the annual Board
retainer is paid.

 

  •  

Any non-employee director who elects to purchase Retainer CSEs will receive a
supplemental credit equal to 25% of the portion of the annual Board retainer
used to purchase Retainer CSEs (referred to as the “Match”).

 

  •  

The Match may be applied only to the purchase of additional CSEs (“Match CSEs”).

 

  •  

The number of Retainer CSEs and Match CSEs to be received is based on the
closing price of Novell common stock on the day before the purchase date.

 

  •  

Retainer CSEs are fully vested at the time of purchase.

 

  •  

Match CSEs, unlike Retainer CSEs, are subject to a cliff vesting period of three
years from the date of purchase.

 

  •  

The Retainer CSEs will be converted into shares of Novell common stock on the
earlier to occur of (i) the termination of service as a non-employee director
and (ii) a date prior to the termination of service as a non-employee director
specified by the non-employee director (the “Deferral Payment Date”).

 

  •  

Vested Match CSEs will be converted into shares of Novell common stock on the

 

Revision November 2010

Page 1 of 3



--------------------------------------------------------------------------------

 

termination of service as a non-employee director.

 

  •  

With respect to calendar year 2010 but terminating on November 21, 2010,
non-employee directors may convert their annual Board retainers to Retainer CSEs
pursuant to the Novell, Inc. 2009 Directors Deferral Plan, a sub-plan of the
Novell, Inc. 2009 Omnibus Incentive Plan (the “2009 Deferral Program”).

 

  •  

Under the 2009 Deferral Program, (i) Retainer CSEs are purchased on each date an
installment of the annual Board retainer is paid; (ii) any non-employee director
who elects to purchase Retainer CSEs will receive Match CSEs; (iii) the number
of Retainer CSEs and Match CSEs to be received is based on the closing price of
Novell common stock on the day before the purchase date; and (iv) Retainer CSEs
are fully vested at the time of purchase.

 

  •  

Under the 2009 Deferral Program, Retainer CSEs will be paid out on the earliest
to occur of (i) a change of control; (ii) a non-employee director’s separation
from service; or (iii) if elected, the Deferral Payment Date.

 

  •  

Under the 2009 Deferral Program, Match CSEs become 100% vested on the earliest
to occur of (i) the third anniversary of the last date CSEs are purchased with
the Match in the relevant calendar year; (ii) a change of control; (iii) the
non-employee director’s retirement; or (iv) the non-employee director’s death.

 

  •  

The vested Match CSEs are paid to the non-employee director on the earliest to
occur of (i) his or her separation from service, (ii) a change of control, or
(iii) the later to occur of the Deferral Payment Date or the date on which the
Match CSEs vest.

 

  b) Meeting Fees

 

  •  

Each non-employee director will receive $1,500 for each Board and Board
telephonic meeting he or she attends.

 

  •  

Each non-employee director will receive $1,500 for each Committee and Committee
telephonic meeting he or she attends as a Committee member.

 

  c) Exceptional Circumstances

 

  •  

If approved by the Board, a non-employee director may be eligible to receive a
special, incremental payment in recognition of specific circumstances designated
by the Board, such as increased work effort or time commitment or significant
involvement in activities requested by the Board.

 

2. Cash in lieu of Equity Compensation

 

  •  

Each non-employee director will receive an annual cash award with a value of
$130,000 (the “Annual Cash Award”).

 

  •  

The Annual Cash Award will be granted at the first Compensation Committee
meeting following Novell’s Annual Meeting of Stockholders.

 

  •  

Non-employee directors may not sell shares of Novell common stock unless they
continue to own an amount of Novell common stock equal to three times their
annual Board retainer.

 

Revision November 2010

Page 2 of 3



--------------------------------------------------------------------------------

 

  •  

Non-employee Chairperson of the Board of Directors Total Stock Ownership
Requirement (“Total SOR”) is $375,000 ($125k x 3)

 

  •  

Other non-employee directors Total SOR is $150,000 ($50k x 3)

 

  •  

Forms of equity that count towards Total SOR consist of shares that are already
owned and held, shares acquired on the open market, shares acquired upon the
exercise of stock options, vested restricted stock units, vested shares of
restricted stock, Retainer CSEs, and any vested Match CSEs

 

3. Reimbursements

 

  a) Meetings

 

  •  

Novell will provide reimbursement for attendance to all Board and Committee
meetings covering the following:

 

  •  

first class airfare ticket or equivalent

 

  •  

lodging

 

  •  

meals

 

  •  

ground transportation to and from the meeting

 

  b) Conferences

 

  •  

Novell will provide reimbursement for attendance to one conference per year
covering the following:

 

  •  

registration fees

 

  •  

first class airfare ticket or equivalent

 

  •  

lodging

 

  •  

meals

 

  •  

ground transportation to and from the conference

 

  c) Orientation

 

  •  

Novell will provide reimbursement for new non-employee directors for attendance
to one third-party orientation program covering the following:

 

  •  

registration fees

 

  •  

first class airfare ticket or equivalent

 

  •  

lodging

 

  •  

meals

 

  •  

ground transportation to and from the orientation program

 

Revision November 2010

Page 3 of 3